Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed subject matter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 6 and 7: the fixing element is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: bearing unit in claims 1 and 15; fixing element in claim 6; immovable bearing element of claims 8 and 9; movable bearing element of claims 9 and 10; and the actuating element of claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “one of without play or with play.”  It is unclear what structure is defined by the recitation of “without play or with play”.
Claim 9 recites “without play”.  It is unclear what structure is defined by the recitation of without play.
Claims 10-14 and 18 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 12, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP-2567779-A1, hereinafter EP’779.
Regarding claim 1, EP’779 discloses a suction-extraction attachment 45 for an insert tool 10 comprising: a housing having a front opening 52 that is designed configured to receive the insert tool 10; a bearing unit 48 configured to mount the suction extraction attachment 45 on the insert tool 10; a suction-extraction opening (See Figure 2) configured to couple the suction-extraction attachment 45 to a suction-extraction device 30, herein the front opening 52 and the suction-extraction opening defining a transport channel, wherein the suction-extraction attachment 45 is mounted on the insert tool 10 in an axially movable and rotatable manner by the bearing unit 48 such that a position of the suction extraction attachment relative to the insert tool alters as a drill hole depth increases (See Figure 1).
Regarding claim 2, EP’779 discloses wherein the front opening 52 has a substantially flat contact surface that encloses a longitudinal axis of the suction-extraction attachment 45, and wherein the longitudinal axis corresponds to a work axis of the insert tool (See Figure 2).
Regarding claim 3, EP’779 discloses wherein the housing, in a region of the front opening 52, has at least one cutout 53 that interrupts the contact surface (See Figure 4).
Regarding claim 4, EP’779 discloses wherein the cutout has a mid-point angle around the longitudinal axis of at least 10° (See Figure 4).
Regarding claim 5, EP’779 discloses wherein the contact surface is intersected twice by at least one straight line that is perpendicular to the longitudinal axis (See Figure 4).
Regarding claim 6, EP’779 discloses wherein the housing, in a region of the front opening 52, has a fixing element (Note: elastic element 54) that is designed configured to increase static friction between a workpiece on which work is to be performed and the suction-extraction attachment (See Figure 3).
Regarding claim 7, EP’779 discloses wherein the fixing element 54 is configured as a rubber lip (See Figure 3).
Regarding claim 9, EP’779 discloses wherein the bearing unit has at least one movable bearing element 47 that is configured to mount the suction-extraction attachment without play (See Figure 3).
Regarding claim 10, EP’779 discloses wherein the movable bearing element 47 is designed configured to apply a force to the insert tool (See Figure 3).
Regarding claim 12, EP’779 discloses wherein the movable bearing element 47 is coupled to a deformable region of the housing (See Figure 3).
Regarding claim 15, EP’779 further discloses wherein a minimum suction force of the suction-extraction attachment on a workpiece on which work is to be performed is greater than a frictional force between the suction-extraction attachment and the insert tool (Note: the suction device is fully capable of providing enough suction to allow the mechanism to function while drilling such that a minimum suction force of the suction-extraction attachment on a workpiece on which work is to be performed is greater than a frictional force between the suction-extraction attachment and the insert tool.)
Regarding claim 16, EP’779 discloses wherein the insert tool 10 is configured as a drilling tool (See Figure 2).
Regarding claim 18, EP’779 discloses wherein the movable bearing element 47 is configured at least partially integrally with the housing (See Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-2567779-A1, hereinafter EP’779, in view of WO-2016/049667-A1, hereinafter WO’667.
Regarding claim 8, EP’779 discloses the suction extraction attachment of claim 1 as set forth above.  EP’779 does not disclose wherein the bearing unit has an immovable bearing element that is configured to mount the suction-extraction attachment one of without play or with play.  WO’667 discloses a suction extraction attachment including a bearing unit having an immovable bearing element 2 (See Figures 2 and 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’779 in view of WO’667 to include an immovable bearing element to prevent the tool from moving within the bearing element.

Claims 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-2567779-A1, hereinafter EP’779.
Regarding claim 13, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’779 such that the movable bearing element is made from a plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, one of ordinary skill in the art would modify the movable bearing element to be made of plastic in order to make the bearing element easy to manufacture and produce.
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’779 such that the movable bearing element is made, at least partially, from a metallic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, one of ordinary skill in the art would modify the movable bearing element to be made of metal in order to increase the wear resistance of the bearing element.
Regarding claim 17, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’779 such that the mid-point is at least 90 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, one of ordinary skill in the art would modify the mid-point angle to be at least 90 degrees in order to provide flexibility to the front opening.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722